Order entered November 1, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00973-CV

                      RIGGS & RAY, P.C., Appellant/Cross-Appellee

                                                  V.

                    STATE FAIR OF TEXAS, Appellee/Cross-Appellant

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16070

                                           ORDER
       Before the Court is State Fair of Texas’s October 31, 2018 unopposed motion for

extension of time to file cross-appellant’s reply brief. We GRANT the motion and ORDER the

brief be filed no later than November 13, 2018.


                                                       /s/   ADA BROWN
                                                             JUSTICE